Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 13-20, drawn to a process, classified in F24F7/013.
II. Claims 1-12, drawn to an apparatus, classified in F24F13/18.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, Invention I (the process) requires an exterior environment to generate airflow through a bay opening, but Invention II (the apparatus) merely requires a bay opening, not an exterior environment. Invention II (the apparatus) can be used in a materially different process, creating airflow between two interior environments, not an exterior environment and an interior environment as claimed in Invention I (the process). Additionally, Invention I (the process) can also be practiced by a materially different apparatus than Invention II (the apparatus), as Invention II (the apparatus) includes details on the electric motor and number of fans absent in Invention I (the process).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Randall K. McCarthy on 2022-08-26 a provisional election was made with traverse to prosecute the invention of group I, claims 13-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 13, and 15—17 are objected to because of the following informalities:
Claim 13 introduces “a rigid frame”. Claims 13-15 and 16 then refer to “the frame”, which lacks antecedent basis. The examiner recommends changing “a rigid frame” in claim 13 to “a frame” to correct the antecedent basis issue and be consistent with the spec. Alternatively, all appearances of “the frame” could be changed to “the rigid frame”.
Claim 15 recites “the door” three times. In this claim “the door” should be “the retractable door” to have proper antecedent basis.
Claim 16 recites “the locking mechanism” on p. 14, line 4, which should be “the locking assembly” to have proper antecedent basis.
Claim 17 recites “the motor” on p. 14, line 10, which should be “the electric motor” to have proper antecedent basis.
Appropriate correction is required.
Claim Interpretation
The term “bay opening” is used in the claims without being explicitly defined in the spec. The examiner is interpreting bay opening as any opening adapted for a human to walk through, consistent with para. 0022 of the PGPUB (“Access to the interior of the structure is provided by way of a number of bays, also referred to as bay openings.”). A door meets this definition. A window does not, as even though a human is capable of going through a window, the window is an inconvenient way for a human to enter a room or structure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geremia (US20100197214A1, published on 2010-08-05).
Regarding claim 13, Geremia discloses:
A method for ventilating an industrial structure having a bay opening, the method comprising:
disposing a ventilation system (Geremia, fig. 1, sliding door venting system 100) to span the bay opening (Geremia, fig. 1, opening of sliding door venting system 100), the ventilation system comprising an array of M by N fans (Geremia, fig. 2, fan array 230) stacked into a two dimensional (2D) array where M and N are integers (Geremia, fig. 2, see that fan array 230 is 2 by 1; fig. 6 shows an alternative 4 by 1 embodiment), the ventilation system further comprising a rigid frame (Geremia, fig. 2, case plates 250 and 255) which supports the array, a seal assembly configured to provide a fluid-tight seal between an outer perimeter of the array and the bay opening (Geremia, para. 0033: “An optional weather strip (not shown) can be included to seal the slider vent 200 from the outside”), and a locking assembly (Geremia, fig. 5, lock mechanism 240) that mechanically couples the frame to at least one side of the bay opening (Geremia, para. 0031: “the lock mechanism 240 comprises a latch arm 510, which engages door frame 110 in the same manner as the lock on the sliding door 114”);
operating the ventilation system to generate an airflow that flows from an interior of the industrial structure and through the bay opening to an exterior environment to supply cooling to the interior of the industrial structure (Geremia, para. 0023: “The slider vent 200 draws in cooler outdoor air through the open window and exhausts the warmer indoor air outside through its vents, thereby cooling the interior of the apartment in a timely and energy efficient manner”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13—14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (http://goatflieg.blogspot.com/2013/05/painting-ventilation-fan-unit-built.html, published on 2013-05-09) in view of Geremia (US20100197214A1, published on 2010-08-05) and Lucas (US6092580A, published on 2000-07-25).

    PNG
    media_image1.png
    902
    1200
    media_image1.png
    Greyscale

Figure 1 (from Martin)
Regarding claim 13, Martin discloses:
A method for ventilating an industrial structure having a bay opening, the method comprising:
disposing a ventilation system (fig. 1 of this office action, 120) to span the bay opening (fig. 1 of this office action, 104), the ventilation system comprising an array of M by N fans (fig. 1 of this office action, 124) stacked into a two dimensional (2D) array where M and N are integers (fig. 1 of this office action, 124, see that fans are 1 by 3), the ventilation system further comprising a rigid frame (fig. 1 of this office action, 129) which supports the array;
operating the ventilation system to generate an airflow that flows from an interior of the industrial structure and through the bay opening to an exterior environment to supply cooling to the interior of the industrial structure (fig. 1 of this office action shows that the fans are directed outward so the air will flow from the interior to the exterior).
Martin fails to explicitly teach:
a seal assembly configured to provide a fluid-tight seal between an outer perimeter of the array and the bay opening, and a locking assembly that mechanically couples the frame to at least one side of the bay opening.
Geremia (in the field of ventilation) teaches:
a seal assembly configured to provide a fluid-tight seal between an outer perimeter of the array and the bay opening (Geremia, para. 0033: “An optional weather strip (not shown) can be included to seal the slider vent 200 from the outside”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Adding a weather strip around the entire perimeter of the frame to seal the ventilation assembly to the bay opening.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Prevent air from coming through the gaps (Martin: “I also thought about a gap seal along the bottom of the fan unit”).
Lucas (in the field of garage ventilation) teaches:
a locking assembly (Lucas, fig. 10) that mechanically couples the frame to at least one side of the bay opening (Lucas, fig. 9: see coupling of the top of the frame to the garage door, labelled 10).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding hinge members 32 from Lucas to the garage door and frame, and using a hinge pin 12 from Lucas.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve security, as even if the garage door were locked in place, the ventilation assembly could possibly be removed, allowing unauthorized people access to the garage.
Regarding claim 14, the combined teachings teach:
The method of claim 13, further comprising partially deploying a retractable door in the bay opening so that a lowermost panel of the retractable door interconnects with a top portion of the frame to securely block the bay opening (the modification of Martin in view of Geremia attaches the lowermost panel of the retractable door to the top portion of the frame).
Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (http://goatflieg.blogspot.com/2013/05/painting-ventilation-fan-unit-built.html, published on 2013-05-09) in view of Geremia (US20100197214A1, published on 2010-08-05), Lucas (US6092580A, published on 2000-07-25), and Michitaka (JP58030795U, published on 1983-02-28).
Regarding claim 13, Martin discloses:
A method for ventilating an industrial structure having a bay opening, the method comprising:
disposing a ventilation system (fig. 1 of this office action, 120) to span the bay opening (fig. 1 of this office action, 104), the ventilation system comprising an array of M by N fans (fig. 1 of this office action, 124) stacked into a two dimensional (2D) array where M and N are integers (fig. 1 of this office action, 124, see that fans are 1 by 3), the ventilation system further comprising a rigid frame (fig. 1 of this office action, 129) which supports the array;
operating the ventilation system to generate an airflow that flows from an interior of the industrial structure and through the bay opening to an exterior environment to supply cooling to the interior of the industrial structure (fig. 1 of this office action shows that the fans are directed outward so the air will flow from the interior to the exterior).
Martin fails to explicitly teach:
a seal assembly configured to provide a fluid-tight seal between an outer perimeter of the array and the bay opening, and a locking assembly that mechanically couples the frame to at least one side of the bay opening.
The primary reference is now modified as follows1:
Adding the screened gate 14 of Lucas to the bottom of the garage door as disclosed by Lucas. The ventilation system of Martin will be placed in front of the screened gate 14.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve security, as without the screened gate 14, the ventilation assembly could possibly be removed, allowing unauthorized people access to the garage.
Geremia (in the field of ventilation) teaches:
a seal assembly configured to provide a fluid-tight seal between an outer perimeter of the array and the bay opening (Geremia, para. 0033: “An optional weather strip (not shown) can be included to seal the slider vent 200 from the outside”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Adding a weather strip around the entire perimeter of the frame to seal the ventilation assembly to the bay opening.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Prevent air from coming through the gaps (Martin: “I also thought about a gap seal along the bottom of the fan unit”).
Michitaka (in the field of garage ventilation) teaches:
a locking assembly (Michitaka, fig. 2: 4 and 15) that mechanically couples the frame to at least one side of the bay opening (Michitaka, fig. 1: see coupling of 4 and 15 via 20).
The combined teachings can be modified to meet this/these limitation(s) as follows:
A flange like 14 from Michitaka is added to the top of the ventilation assembly from Martin. Holes like 15 from Michitaka are added to the top of the screened gate 14 of Lucas. Bolts like 20 from Michitaka are used to mechanically couple the frame to the screened gate 14 (which is one side of the bay opening). 
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Improve security, the ventilation system by itself could be stolen if it were not securely attached.
Regarding claim 15, the combined teachings teach:
The method of claim 13, further comprising fully deploying a retractable door to a closed position to close off the bay opening, the door comprising a plurality of fluidically permeable panels (Lucas, fig. 9: see the 4 panels that form the screened gate 14) along a lower portion thereof sized to have a height at least equal to an overall height of the array (a person of ordinary skill would understand that the screened gate would ideally have a height approximately identical to that of the fan array as otherwise the flow would be restricted), and wherein the ventilation system is configured to engage a backside of the door while the door is in the closed position so that the airflow established by the array flows through the fluidically permeable panels (Michitaka, fig. 1: see position of ventilation system 1 over the fluidically permeable panel).
Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vondriska (https://www.wwgoa.com/video/diy-exhaust-fan-016078/, published on and before 2018-12-14) in view of Geremia (US20100197214A1, published on 2010-08-05).

    PNG
    media_image2.png
    614
    593
    media_image2.png
    Greyscale

Figure 2 (from Vondrinska, 1:07)
Regarding claim 13, Vondrinksa (video) discloses:
A method for ventilating an industrial structure having a bay opening, the method comprising:
disposing a ventilation system (fig. 2 of this office action) to span the bay opening (door opening in fig. 2 of this office action), the ventilation system comprising an array of M by N fans (fig. 2 of this office action: 124) stacked into a two dimensional (2D) array where M and N are integers (fig. 2 of this office action: 124, see that fans are 3 by 1), the ventilation system further comprising a rigid frame (fig. 2 of this office action: 129) which supports the array;
operating the ventilation system to generate an airflow that flows from an interior of the industrial structure and through the bay opening to an exterior environment to supply cooling to the interior of the industrial structure (Vodrinska, video, 0:15—0:35).
Vodrinksa (video) fails to explicitly teach:
a seal assembly configured to provide a fluid-tight seal between an outer perimeter of the array and the bay opening, and a locking assembly that mechanically couples the frame to at least one side of the bay opening.
Geremia (in the field of ventilation) teaches:
a seal assembly configured to provide a fluid-tight seal between an outer perimeter of the array and the bay opening (Geremia, para. 0033: “An optional weather strip (not shown) can be included to seal the slider vent 200 from the outside”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Adding a weather strip around the entire perimeter of the frame to seal the ventilation assembly to the bay opening (including the gaps between the fans).
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Prevent air from coming through the gaps.
Vodrinksa (comments) teaches:
a locking assembly that mechanically couples the frame to at least one side of the bay opening (Vondriska, comment by Carl Junker on 2018-12-14: “hinge the unit to either door jam, this would eliminate the chance of the unit tipping over. Can always pull the hinge pins to move the unit.”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Add hinges to the door jamb to attach the ventilation assembly to the door jam.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Prevent the ventilation assembly from tipping over.

    PNG
    media_image3.png
    670
    1198
    media_image3.png
    Greyscale

Figure 3 (from Vondriska, 1:33)
Regarding claim 16, the combined teachings teach:
The method of claim 13, further comprising using at least one castor (fig. 3 of this office action: 164) mounted to the frame respectively roll the ventilation system between an operational location spanning the bay opening and to a non-operational location in clearing relation to the bay opening (see fig. 3 of this office action to see the ventilation system in between the operational location and non-operational location), the locking mechanism securing the frame in both the operational location and the non-operational location (the hinges on the door jamb would secure the frame in both the operational location and non-operational location).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vondriska (https://www.wwgoa.com/video/diy-exhaust-fan-016078/, published on and before 2018-12-14) in view of Geremia (US20100197214A1, published on 2010-08-05) as applied to claim 13 above and further in view of Price (US20160131380A1, published on 2016-05-12).
Regarding claim 18, the combined teachings teach:
The method of claim 13.
The combined teachings fail to explicitly teach:
wherein the airflow comprises an airflow of from nominally 50,000 cubic feet per minute (cfm) to nominally 100,000 cfm.
Price (in the field of ventilation) teaches:
wherein the airflow comprises an airflow of from nominally 50,000 cubic feet per minute (cfm) to nominally 100,000 cfm (Price, para. 0066: “In one embodiment where the facility is a distribution center of 1100 SF/ton at 78 degrees Fahrenheit/95 degrees Fahrenheit, the center has an area of 110,000 SF, and the ceiling height is 30 feet, the calculation for tons would be 110,000 SF/1100 SF/ton=100 tons. […] With a goal of approximately 3 air turns per hour and using 4 18,000 CFM devices, there would be a total of 72,000 CFM.”.
The combined teachings can be modified to meet this/these limitation(s) as follows:
The fans can be replaced with a greater number of larger fans, sized appropriate to the doorway and the space to be ventilated.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Ventilate a larger industrial space like a 110,000 SF distribution center.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (http://goatflieg.blogspot.com/2013/05/painting-ventilation-fan-unit-built.html, published on 2013-05-09) in view of Geremia (US20100197214A1, published on 2010-08-05) and Lucas (US6092580A, published on 2000-07-25) as applied to claim 13, and further in view of Artwick (US4779518A, published on 1988-10-25).
Regarding claim 17, the combined teachings teach:
The method of claim 13, wherein the number and widths of the fans are selected to nominally span an overall interior width of the bay opening (Martin, fig. in this office action: see that 124 roughly span the width of 104), wherein each fan comprises an electric motor and an impeller configured to generate the airflow responsive to rotation of the impeller by the motor (Martin, fig. in this office action: the box fans used by Martin and electric and the impeller is visible in the figure).
The combined teachings fail to explicitly teach:
wherein the impeller in each fan has an outermost diameter of from nominally 30 inches to nominally 48 inches.
Artwick (in the field of ventilation) teaches:
wherein the impeller in each fan has an outermost diameter of from nominally 30 inches to nominally 48 inches (Artwick, col. 8, lines 19—21: “a housing of an inner diameter of about thirty inches or more and a fan of slightly less diameter”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Using larger diameter fans of nominally 30 inches.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Increase the flow rate of the fans as typical box fans have diameters of about 20 inches.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geremia (US20100197214A1, published on 2010-08-05) as applied to claim 13 and further in view of TCF (https://www.tcf.com/wp-content/uploads/2018/08/VFDs-For-Fans-A-Practical-Guide-White-Paper.pdf, published 07-2018).
Regarding claim 19, Geremia discloses:
The method of claim 13.
Geremia fails to explicitly disclose:
wherein the ventilation system is operated using a variable frequency drive circuit to apply a soft-start initialization sequence to the fans and a power draw monitoring circuit to monitor a total amount of power draw during the soft-start initialization sequence to ensure that the total amount of power draw during the soft-start initialization sequence remains below a predetermined threshold.
TCF (in the field of ventilation) teaches:
wherein the ventilation system is operated using a variable frequency drive circuit to apply a soft-start initialization sequence to the fans (TCF, p. 5, right column: “acceleration times may be prolonged to decrease the instantaneous inrush current.”) and a power draw monitoring circuit to monitor a total amount of power draw during the soft-start initialization sequence (TCF, p. 3, left column: “maximum voltage”, and “maximum amperage” as control targets; p. 5, bottom left column to top right column, describes various methods of measuring power draw) to ensure that the total amount of power draw during the soft-start initialization sequence remains below a predetermined threshold (TCF, p. 5, right column: “Settings in the VFD can be adjusted such that a defined amperage is not exceeded during startup.” As the maximum voltage is limited by the line voltage and power is determined by the current and voltage, this will keep the power draw below a predetermined threshold.).
The primary reference can be modified to meet this/these limitation(s) as follows:
Using fans with VFD.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Save energy and reduce cost due to lower inrush current (TCF, p. 1).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geremia (US20100197214A1, published on 2010-08-05) in view of TCF (https://www.tcf.com/wp-content/uploads/2018/08/VFDs-For-Fans-A-Practical-Guide-White-Paper.pdf, published 07-2018) as applied to claim 19 and further in view of Chen (US20080131101A1, published 2011-04-19).
Regarding claim 20, the combined teachings teach:
The method of claim 19.
The combined teachings fail to explicitly teach:
wherein the soft-start initialization sequence comprises initiating operation of each fan in turn in a selected sequence.
Chen (in the field of ventilation) teaches:
wherein the soft-start initialization sequence comprises initiating operation of each fan in turn in a selected sequence (Chen, para. 0021: “start the fans in sequence”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Changing the control scheme to start the fans in a sequence.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce inrush current, which would reduce cost.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fan with similar dimensions to claim 17: US20060105696A1 (para. 0053: 52 inch diameter)
Fan with similar flow rate to claim 18: US20110214615A1 (para. 0030: "four fans rated at 33,000 cfm and two fans rated at 18,000 cfm", which adds up to 168,000 cfm)
Non-operational location shown, similar to claim 16: https://www.woodmagazine.com/woodworking-how-to/shop-tips/fan-door-clears-shop-air
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726. The examiner can normally be reached MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm and email address is benjamin.trettel@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This will meet a limitation in claim 15. A person of ordinary skill would not necessarily be motivated to modify prior art in the same order as limitations presented in the claims.